UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- X
 In re:                                                            :

 WONDERWORK, INC.,                                                 :   Chapter 11

                                                Debtor.            :   Case No. 16-13607 (DSJ)
 ---------------------------------------------------------------
 VINCENT A. SAMA, as Litigation Trustee of the                     :
 WONDERWORK LITIGATION TRUST,
                                                                   :
                                              Plaintiff,
             -against-                                             :   Adv. Pro. No. 18-01873 (DSJ)

 BRIAN MULLANEY, HANA FUCHS,                                       :
 THEODORE DYSART, RAVI KANT, JOHN J.
 CONEYS, STEVEN LEVITT, CLARK KOKICK,                              :
 STEVEN RAPPAPORT, RICHARD PRICE, and
 MARK ATKINSON,                                                    :

                                             Defendants.           :

 ---------------------------------------------------------------   X

          STIPULATION AND ORDER STAYING ADVERSARY PROCEEDING

        WHEREAS, on or about March 13, 2019, certain of the director defendants filed a

motion for the District Court to withdraw the reference as to this adversary proceeding;

        WHEREAS, on or about April 2, 2019, the defendants filed six separate motions to

dismiss the complaint;

        WHEREAS, on January 17, 2020, this Court issued a Memorandum Decision (Doc. No.

70), confirmed in an order of February 3, 2020 (Doc. No. 71), (i) granting in part and denying in

part Defendants’ motions to dismiss the complaint and (ii) granting Plaintiff leave to amend the

complaint;

        WHEREAS, on January 23, 2020, the District Court denied the motion to withdraw the

reference without prejudice to renewal when the claims are ready for trial;
       WHEREAS, in late March, 2020, the defendants filed six separate motions to dismiss the

first amended complaint;

       WHEREAS, on December 18, 2020, this Court issued another Memorandum Decision

(Doc. No. 104), confirmed in an order dated January 19, 2021, (Doc. No. 105) (i) granting in

part and denying in part Defendants’ motions to dismiss the amended complaint and (ii) directing

Plaintiff to file and serve a second amended complaint pleading certain claims against certain

defendants;

       WHEREAS, on January 21, 2021, Plaintiff filed his second amended complaint;

       WHEREAS, as of February 26, 2021, each defendant has filed an answer to the second

amended complaint;

       WHEREAS, the Court had stayed discovery while the Rule 12 motions were being

addressed; and

       WHEREAS, before incurring the expense of discovery, the parties wish to explore the

possibility of an amicable resolution of this adversary proceeding and thus want to have a

voluntary mediation session, as well as any additional voluntary mediation sessions as agreed to

by the parties (the “Mediation”).

       THEREFORE IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned attorneys for the parties in the above-referenced adversary proceeding, subject to the

Court’s approval, that:

       (i)       All aspects of this adversary proceeding are stayed for a period of either (a) sixty

                 days from entry of this Stipulation and Order or (b) ten days from conclusion of

                 the Mediation, whichever concludes earlier (the “Stay Period”);

       (ii)      The Mediation shall be completed during the Stay Period;


                                                   2
       (iii)   The parties shall hold the conference required by Federal Rule of Civil Procedure

               26(f) no later than fourteen days after conclusion of the Mediation or the Stay

               Period, whichever is earlier. Following the conference, any party may serve

               discovery.

       IT IS FURTHER STIPULATED AND AGREED that this stipulation may be executed

in counterparts and that electronic and/or facsimile signatures shall be deemed to be originals.



Dated: New York, New York
       March 3, 2021

 Arnold & Porter Kaye Scholer LLP                    Amini LLC

        /s/ Peta Gordon                                     /s/ Bijan Amini
 By:    _______________________                      By:    ____________________________
        Benjamin Mintz                                      Bijan Amini
        Peta Gordon                                         Jeffrey Chubak
 Attorneys for Plaintiff                             Attorneys for Defendant
 Vincent A. Sama                                     Brian Mullaney
 250 West 55th Street                                131 West 35th Street, 12th Floor
 New York, NY 10019                                  New York, New York 10001
 (212) 836-8000                                      (212) 490-4700
 (212) 836-8689 (fax)                                (212) 490-8222 (fax)

 Law Office of Robert R. Viducich                    Drinker, Biddle & Reath, LLP

        /s/ Robert R. Vicucich                              /s/ Frank F. Velocci
 By:    _______________________                      By:    ___________________________
        Robert R. Viducich                                  Frank F. Velocci
 Attorneys for Defendant                             Attorneys for Defendant
 Hana Fuchs                                          Theodore Dysart
 40 Wall Street, 28th Floor                          500 Campus Drive
 New York, New York 10005                            Florham Park, NJ 07932
 (212) 400-7135                                      (973) 360-1100
                                                     (973) 360-9831 (fax)




                                                 3
Certilman Balin Adler & Hyman LLP        Smith, Gambrell & Russell, LLP

       /s/ Paul Sweeney                         /s/ John G. McCarthy
By:    ___________________________       By:     __________________________
       Paul J.Sweeney                           John G. McCarthy
       Nicole Milone                            Edward Heppt
Attorneys for Defendant                  Attorneys for Defendants
John J. Coneys                           Clark Kokich, Richard Price, Steven Levitt,
90 Merrick Avenue, 9th Floor             and Steven Rappaport
East Meadow, NY 11554                    1301 Avenue of the Americas, 21st Floor
(516) 296-7000                           New York, New York 10019
(516) 296-7111 (fax)                     (212) 907-9700
                                         (212) 907-9800 (fax)

Giskan Solotaroff & Anderson, LLP

       /s/ Jason Solotaroff
By:    __________________________
       Jason Solotaroff
Attorneys for Defendant
Mark Atkinson
90 Broad Street, 10th Floor
New York, New York 10004
646-964-9640


SO ORDERED:


Dated: New York, New York
       March 8, 2021
                                            s/ David S. Jones
                                           Honorable David S. Jones
                                           United States Bankruptcy Judge




                                     4
